      Case 19-10601-mdc        Doc 68-2 Filed 10/21/20 Entered 10/21/20 12:45:42                     Desc
                                Exhibit Notice of Default Page 1 of 1

                                       KML LAW GROUP, P.C.
                                 THE BNY INDEPENDENCE CENTER
                                  701 MARKET STREET SUITE– 5000
                                      PHILADELPHIA, PA 19106
                                        www.kmllawgroup.com

                                                July 29, 2020

Brad J. Sadek, Esquire
1315 Walnut Street
Suite 502
Philadelphia, PA 19107

RE:      NOTICE OF DEFAULT UNDER COURT APPROVED STIPULATION
         U.S. BANK NATIONAL ASSOCIATION (TRUSTEE FOR THE PENNSYLVANIA HOUSING
         FINANCE AGENCY) vs. Damen Collins
         Case No. 19-10601 MDC
         Last 4 Digits of Loan No. 5714

Dear Sir or Madam:

      Please be advised that your client is in default under the terms of the Stipulation that was approved by
the Bankruptcy Court. Under the terms of the Stipulation, your client must cure the default within fifteen (15)
days of this Notice.
   Regular mortgage payments for the months of November 2019 to July 2020, in the amount of $803.00
         per month;
   Late charges for the months of December 2019 to February 2020 in the amount of $25.26 per month;

              The total due is $7,302.78 and must be received on or before August 13, 2020.

      The monthly payment for August 2020 be due on the 1st day of the month and is not included in the
       figure listed above.

NOTICE TO BORROWER: Please call your attorney with any questions. We are not permitted under the
Rules of Professional Responsibility to speak with you directly.

      Only certified funds, money order, or a check from an attorney trust account will be accepted to
cure the default. Cash or personal checks will not be accepted. If you have proof that payments were made,
fax that proof to our office at 215-825-6406. If payment is not made, we will file a Certification with the
Court and request relief from the Bankruptcy stay.

                                                      KML Law Group, P.C.
                                                      /s/ Rebecca A. Solarz, Esquire
                                                      Rebecca A. Solarz, Esquire
                                                      KML Law Group, P.C.
                                                      BNY Mellon Independence Center
                                                      701 Market Street, Suite 5000
                                                      Philadelphia, PA 19106
                                                      215-627-1322



cc:      Damen Collins
